Citation Nr: 1108398	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  05-31 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an extraschedular rating under 38 C.F.R § 3.321(b)(1) for degenerative arthritis of the lumbosacral spine, L1-L2 and L4-L5.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Curameng, Counsel



INTRODUCTION

The Veteran had active duty service from June 1983 to June 1986 with the Marine Corps and from August 1987 to December 1991 with the Army.

This matter came to the Board of Veterans' Appeals (Board) from March 2004 and May 2004 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in February 2009 and August 2009 for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The issue before the Board is entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) for the Veteran's service-connected low back disability.  As noted in the August 2009 remand, the RO was in the process of adjudicating a separate claim of entitlement to a total rating based on individual unemployability under 38 C.F.R. § 4.16 (TDIU).  A June 2009 rating decision shows that the RO deferred consideration of the TDIU claim.  

The RO duly referred the issue of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) to the Director, Compensation and Pension Service and an opinion was obtained.  However, the supplemental statement of the case issued in December 2010 appears to also indicate that the TDIU claim was also denied.  The Board need not address the propriety of adjudicating the TDIU claim in the supplemental statement of the case since the Veteran's December 2010 response to the supplemental statement of the case expresses disagreement with the TDIU denial and may be considered a timely notice of disagreement as to the TDIU issue.  Accordingly, the TDIU issue must be remanded to the RO so that appropriate action can be taken pursuant to 38 C.F.R. § 19.26.  See Manlincon v. West, 12, Vet. App. 238 (1999).

The Board recognizes the possibility that evidence that may be developed in connection with the TDIU issue may also be relevant to the issue of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  Accordingly, the Board defers further appellate review of the 38 C.F.R. § 3.321(b)(1) issue pending actions directed in this remand. 

The Board also notes that a March 2009 VA treatment record shows that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  Such records could be relevant to adjudication of the Veteran's claim, and appropriate action is necessary to obtain any such records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  The SSA should be requested to furnish copies of any and all administrative and medical records related to any application for disability benefits filed by the Veteran.

2.  The RO should take appropriate action pursuant to 38 C.F.R. § 19.26, including issuance of a statement of the case, on the appeal initiated by the Veteran from the December 2010 supplemental statement of the case which denied his TDIU claim.  The Veteran and his representative should be advised of the need to file a timely substantive appeal if the Veteran wishes to complete an appeal from that determination.  

3.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issue of entitlement to an extraschedular rating under 38 C.F.R § 3.321(b)(1) for degenerative arthritis of the lumbosacral spine, L1-L2 and L4-L5.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


